Citation Nr: 1104222	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-08 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for diabetes mellitus to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for hypertension to include 
as secondary to herbicide exposure.

4.  Entitlement to service connection for right upper extremity 
peripheral neuropathy to include as secondary to herbicide 
exposure.

5.  Entitlement to service connection for left upper extremity 
peripheral neuropathy to include as secondary to herbicide 
exposure.

6.  Entitlement to service connection for right lower extremity 
peripheral neuropathy to include as secondary to herbicide 
exposure.

7.  Entitlement to service connection for left lower extremity 
peripheral neuropathy to include as secondary to herbicide 
exposure.



REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans 
Affairs



WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1970 to July 1972, 
including service in the Republic of Vietnam from April 1971 to 
January 1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky which, in pertinent part, denied the Veteran's claims 
for service connection for diabetes mellitus, epilepsy, 
hypertension, bilateral upper extremity peripheral neuropathy and 
bilateral lower extremity peripheral neuropathy.

The Veteran testified before the undersigned at a September 2010 
RO (Travel Board) hearing.  A hearing transcript has been 
associated with the claims file.

Additional evidence pertinent to the claim on appeal was 
submitted in September 2010 and subsequent to the issuance of the 
March 2010 supplemental statement of the case (SSOC).  This 
evidence was accompanied by a waiver of RO consideration.  See 38 
C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been 
exposed to herbicides.

2.  A current seizure disorder is not the result of a disease or 
injury in service.

3.  The Veteran withdrew his claims for service connection for 
diabetes mellitus, hypertension, bilateral upper extremity 
peripheral neuropathy and bilateral lower extremity peripheral 
neuropathy in a September 2010 letter.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
seizure disorder have not been met.  38 U.S.C.A. §§ 1110, 1116 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

2.  The criteria for withdrawal of an appeal with regard to 
claims for service connection for diabetes mellitus, 
hypertension, bilateral upper extremity peripheral neuropathy and 
bilateral lower extremity peripheral neuropathy are met. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R.    §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 
2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his 
claim for service connection for seizures in an August 2006 
letter.  This letter informed him of what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance VA could provide in obtaining evidence.  In addition, 
this letter informed him that he should submit any information 
relevant to his claim.  This letter provided proper 
preadjudication notice in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in the 
preadjudication August 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of 
his claim.  The Veteran's service treatment records, excerpts of 
his service personnel records, VA treatment records, Social 
Security Administration (SSA) records and various private 
treatment records have been obtained.  Although records from Dr. 
N. A. were requested by VA on two occasions, no response was 
received.  Further efforts to obtain these records would 
therefore be futile.

The Veteran has not been afforded a VA examination with regard to 
his claim for service connection for a seizure disorder.  Under 
the VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

As detailed below, there is no evidence other than the Veteran's 
assertion linking a current seizure disorder to service.  His 
assertion of such a relationship is insufficient to trigger the 
duty to get an examination.  Waters v. Shinseki, 601 F.3d 1274 
(Fed. Cir. 2010).  The Veteran has reported, and the record 
shows, that seizures began long after service.  He and his spouse 
have reported earlier symptoms that they suggest might have been 
related to the seizure disorder, but they have not reported that 
these symptoms began in service.  The Veteran has testified that 
they began several years after service, and his wife has not 
provided a specific year in which they began.  There is no other 
evidence of a continuity of symptomatology or of a link between 
the claimed disability and service.  The evidence does not show 
that a current disability may be related to service.  A VA 
examination is therefore not necessary.

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the 
September 2010 hearing, the undersigned asked the Veteran whether 
he had spoken to any of his doctors regarding the etiology of his 
seizure disorder.  The undersigned also informed the Veteran that 
an opinion linking his current seizure disorder to his presumed 
herbicide exposure was necessary as such a disorder was not a 
condition for which presumptive service connection could be 
granted under current law.  The record was held open for an 
additional sixty days to allow the Veteran the opportunity to 
submit additional evidence.  The Board therefore concludes that 
it has fulfilled its duty under Bryant.

As the Veteran has not indicated that there is any outstanding 
pertinent information to be obtained, VA may proceed with the 
consideration of his claim.


Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability or death benefits.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall be 
presumed to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary demonstrating 
that a veteran was not exposed to any such agent during service.  
38 U.S.C.A. § 1116(f).

The term "herbicide agent" means a chemical in an herbicide used 
in support of the United States and allied military operations in 
the Republic of Vietnam during the Vietnam area.  The diseases 
listed at 38 C.F.R. § 3.309(e), which include prostate cancer, 
shall have become manifest to a degree of 10 percent or more at 
any time after service, except that chloracne or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within one year, after the last date on which the Veteran was 
exposed to an herbicide agent during active service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(ii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected even though there is no record of such disease 
during service: chloracne or other acneform disease consistent 
with chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea), and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed in 38 C.F.R. § 3.309(e) for which service 
connection is presumptively granted on the basis of exposure to 
herbicides were amended to add AL amyloidosis.  See 74 Fed. Reg. 
21,258 (May 7, 2009); see also 38 C.F.R. § 3.307(a)(6)(ii).  In 
addition, this regulation was recently amended to allow such 
presumptive service connection to be granted for ischemic heart 
disease, Parkinson's disease and hairy cell leukemia and other 
chronic B-cell leukemias.  See 75 Fed. Reg. 53,202 (August 31, 
2010).

Service connection may be presumed for residuals of Agent Orange 
exposure by showing two elements.  First, it must be shown that a 
veteran served in the Republic of Vietnam during the Vietnam era.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, a veteran 
must have one of the specific diseases listed in 38 C.F.R. § 
3.309(e) or a nexus between the currently diagnosed disability 
and service must otherwise be established.  See Brock, 10 Vet. 
App. at 162.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Seizure Disorder

The Veteran contends that his currently diagnosed seizure 
disorder is the result of exposure to herbicides in Vietnam.

A July 1969 service entrance examination was negative for any 
relevant abnormalities and the Veteran denied epilepsy or fits in 
an accompanying Report of Medical History (RMH).  A January 1972 
service discharge examination was also negative for any relevant 
abnormalities with the Veteran reporting that his condition was 
"good."  The remaining service treatment records were negative 
for any complaints, treatments or diagnoses of a seizure disorder 
or epilepsy.

A December 1988 VA hospital summary notes that the Veteran had 
presented to the emergency room in November 1988 following a 
black-out spell that morning.  He complained of a one-year 
history of right hand clumsiness which was particularly prominent 
for the first thirty or so minutes after awakening each morning.  
On the morning of admission, his wife had found him on his back, 
with his neck hyper-extended, making loud respiratory noises, his 
eyes rolled back into his head and with jerking movements in both 
arms and legs.  He was unconscious for thirty minutes and 
disoriented for two hours following this incident.  His wife 
reported that he had had difficulty holding on to things with his 
right hand for "some time".  Past history was remarkable for 
injury to the right cranium with the loss of consciousness for an 
hour or so, sustained in a mining accident where he was covered 
with falling rocks.

Physical examination conducted during the December 1988 VA 
hospitalization revealed a scar over the right frontal skull.  A 
head computed tomography (CT) scan revealed a prominent sulci on 
the right without accompanying atrophy on the left.  A cerebral 
arteriogram ruled-out a neoplastic process, vasculitis or a small 
arterio-venous malformation (AVM).  An electroencephalography 
study (EEG) demonstrated focal hemispheric slowing, with the 
right greater than the left, and a sleep deprived EEG 
demonstrated a generalized irregular spike in wave discharges.  
It was felt that he had experienced a grand mal tonic-clonic 
seizure on the morning of admission and he was prescribed 
Dilantin.  The diagnosis was seizure disorder.

An August 2001 private treatment note indicates that the Veteran 
had not been taking Dilantin as prescribed, and that his last 
seizure episode was one year ago.  An assessment of a seizure 
disorder of unclear etiology was made.

An August 2003 private internal medicine consultation note shows 
that the Veteran reported grand mal seizures during which he 
usually fell down with loss of consciousness, shaking and 
jerking.  He stated that he had bitten his tongue in the past and 
he described a postictal period (altered state of consciousness 
following a seizure) associated with these episodes.  He 
estimated having a total of four or five grand mal seizures over 
the course of the disorder and smaller seizures that occur 
approximately every week.  A diagnosis of seizure disorder was 
again made.  The neurology examination had been normal without 
focal deficits.

An August 2003 private psychological evaluation reflects the 
Veteran's reports that he had worked as a coal miner for ten 
years, and had spent the past 18 years working in construction.

A September 2003 private residual functional capacity assessment 
noted that the Veteran had experienced four or five grand mal 
seizures since their initial onset in 1989.  He also experienced 
petit mal seizures on an occasional basis.  These episodes 
consisted of an aura without loss of consciousness but with 
difficulty in responding to others.

The Veteran reported that had experienced a mild seizure two 
weeks ago in a February 2005 private treatment note.

An April 2006 private neurology treatment summary from Dr. N. A. 
reflects the Veteran's complaints of nervousness, visual 
disturbances and blurry vision.  He reported that his last 
generalized seizure was about two years ago when he had lost 
consciousness and had generalized jerking of the extremities with 
"uprolling" of the eyeballs.  He also reported episodes where 
he tended to drop things and with minimal awareness but without 
alteration in his level of consciousness.  Neurological 
examination was negative for left/right confusion.  Facial 
sensation to pinprick was symmetrically intact without facial 
asymmetry.  Following this examination, diagnoses of a myoclonic 
seizure, a complex partial seizure with secondary generalization 
and a history of possible myoclonic seizures/epilepsy were made.

In a September 2006 letter, the Veteran's wife indicated that 
they had been married for 37 years.  She noticed that the Veteran 
had begun to drop things and had slurred speech "very soon 
after" he returned from Vietnam.  These symptoms occurred for 
"many years" prior to his first seizure in 1988.  She had been 
told that dropping things was not a symptom of seizures.  She 
attributed his current seizure disorder to his exposure to 
herbicides.

A history of idiopathic seizure disorder was noted in a May 2009 
VA treatment note.

A December 2009 newspaper article from the Chicago Tribune 
described the level of dioxin pollution on the former military 
bases in Vietnam and the alleged health effects of the pollution 
in the local populations.  There was no mention of seizure 
disorders.

During VA treatment in March 2010, it was noted that the Veteran 
had experienced no recent seizures.  The Veteran reported 
"spells" of dropping things that occur once per week.  During 
outpatient psychiatric treatment in September 2010, the Veteran's 
wife reported that if he woke during the middle of the night and 
returns to sleep, he experienced a "spell", which she believed 
to be a clonic seizure.

During a September 2010 hearing, the Veteran testified that he 
began having difficulty grasping things such as a coffee cup or 
cereal bowl in 1975.  He experienced his first grand mal seizure 
in the late 1980s and had been taking Dilantin since that time.  
He began experiencing auras when he had his first grand mal 
seizure and could think of nothing that occurred during his 
civilian life which would have caused these seizures.  The 
Veteran's wife testified that he regularly dropped things after 
his brain fell "asleep."  She also described internet research 
on blogs and the frequency of seizure disorders among Vietnam 
veterans posting on these blogs.

An undated work history submitted to SSA indicates that the 
Veteran had worked in construction from June 1986 to August 2002.

Analysis

The Veteran has a current disability as he has been diagnosed 
with a seizure disorder.  Exposure to herbicides is presumed as 
the record establishes that he served in Vietnam.  38 U.S.C.A. § 
1116.

In order for the Veteran's current seizure disorder to be 
recognized as service connected, the competent evidence of record 
must establish a direct link between this condition and an in-
service injury or disease, including the presumed herbicide 
exposure or that presumptive service connection was warranted for 
presumed herbicide exposure.  38 U.S.C.A. §§ 1110, 1116; 
38 C.F.R. § 3.309; Shedden and Hickson, supra.

No such evidence has been received.   The Veteran's January 1972 
discharge examination was negative for any relevant 
abnormalities.  The clinical evidence is negative for seizures 
until 1988, more than 15 years after service.  No other competent 
medical evidence has been submitted suggesting such a nexus on a 
direct basis.

VA has determined that there is no positive association between 
exposure to herbicides and any other condition for which it has 
not specifically determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-46 (Jan. 4, 1994); 
see also 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996); 72 Fed. Reg. 
32,345-32,407 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).  
A seizure disorder is not a disease for which service connection 
can be granted for presumptive herbicide exposure.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309.  

The Veteran and his wife have not reported a continuity of 
symptomatology beginning in service.  The Veteran stating that he 
began to have difficulty grasping items in 1975, several years 
after service.  His wife has testified that this symptom began 
"very soon" after service or his return from Vietnam, but has 
never reported symptoms during service or a specific year for the 
onset of symptoms.  They both seem to agree with the 
contemporaneous record that there were no seizures until 1988, 
many years after service.  The Veteran reported only a one-year 
history of right hand clumsiness during hospitalization in 
December 1988.   

Although the Veteran testified during his September 2010 hearing 
that nothing in his civilian life could have caused his seizure 
disorder, the December 1988 VA treatment summary referenced a 
past mining accident which he sustained an injury to his right 
cranium and lost consciousness for approximately one hour.  A 
physical examination conducted during this hospitalization 
revealed a scar over the right frontal skull.  The Board 
therefore finds that the Veteran and his wife's reports regarding 
a continuity of symptomology are not credible.

The newspaper article submitted by the Veteran does not contain 
any information as to the relationship between seizure disorders 
and dioxin or other herbicide exposure.  Hence it is of no 
probative weight with regard to that question.

Neither the Veteran nor his wife is competent to opine as to the 
etiology of his current seizure disorder, because it requires 
medical and scientific expertise and study to be able to provide 
such an opinion.  See e.g. 38 U.S.C.A. § 1116(b)-(d) (West 2002) 
(requiring scientific evidence to establish presumptions of 
service connection for Veteran's exposed to herbicides).  While a 
layperson can provide evidence as to some questions of etiology 
or diagnosis, the question of a medical relationship between his 
current erectile dysfunction and service, which would require 
more than direct observation to resolve, is not in the category 
of questions that lend themselves to resolution by lay 
observation.  Cf. Jandreau and Barr, supra; Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or 
a dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis).  Thus, the Veteran and his wife are not 
competent to opine on this question, and their statements 
asserting a relationship between his current seizure disorder and 
service are not probative as to this question.

Epilepsy is considered a chronic disease under the provisions of 
38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a) (2010).  
As such, if manifested to a compensable degree within one year of 
service, service connection will be presumed.  If the disease is 
manifested in service and at any time thereafter, service 
connection will also be conceded.  38 C.F.R. § 3.303(b).  In this 
case there is no evidence that a seizure disorder was manifested 
to a compensable degree prior to the initial seizure in 1988, 
over 15 years after service.

As the evidence is against finding a nexus between a seizure 
disorder and service, reasonable doubt does not arise and the 
claim is denied.  38 U.S.C.A. §5107(b).

Diabetes Mellitus, Hypertension, Bilateral Upper Extremity 
Peripheral Neuropathy and Bilateral Lower Extremity Peripheral 
Neuropathy

The Veteran indicated in a September 2010 letter and in testimony 
at his hearing that he wished to withdraw his appeal with regard 
to the claims of entitlement to service connection for diabetes 
mellitus, hypertension, bilateral upper extremity peripheral 
neuropathy and bilateral lower extremity peripheral neuropathy.  
Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  38 
C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his 
authorized representative.  Id.

The Veteran has withdrawn his appeal as to these claims and there 
remain no allegations of errors of fact or law for appellate 
consideration.  As such, the Board does not have jurisdiction to 
review his claims of entitlement to service connection for 
diabetes mellitus, hypertension, bilateral upper extremity 
peripheral neuropathy and bilateral lower extremity peripheral 
neuropathy and these claims are dismissed.


ORDER

Entitlement to service connection for a seizure disorder as due 
to herbicide exposure is denied.

Entitlement to service connection for diabetes mellitus to 
include as secondary to herbicide exposure is dismissed.

Entitlement to service connection for hypertension to include as 
secondary to herbicide exposure is dismissed.

Entitlement to service connection for right upper extremity 
peripheral neuropathy to include as secondary to herbicide 
exposure is dismissed.

Entitlement to service connection for left upper extremity 
peripheral neuropathy to include as secondary to herbicide 
exposure is dismissed.

Entitlement to service connection for right lower extremity 
peripheral neuropathy to include as secondary to herbicide 
exposure is dismissed.

Entitlement to service connection for left lower extremity 
peripheral neuropathy to include as secondary to herbicide 
exposure is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


